DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 9/16/2021.  The objections to the drawings and the specification have been withdrawn. Claims 1-4, 7-9 and 11-23 remain pending for consideration on the merits.  
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “The transport refrigeration system of claim 22” which is presumed to be a typographical error and interpreted to recite -- The transport refrigeration system of claim 1 -- .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (EP 2689944) in view of Chopko et al (US 20180319245), Schumacher et al (US 20180320956) and Koelsch (US 20160129753).
Regarding claim 1, Masakazu teaches a transport refrigeration system (paragraphs 0008, 0023) comprising: a refrigeration unit (refrigeration system, paragraph 0023); a battery system (8) configured to power the refrigeration unit (paragraph 0021, 0025); and an auxiliary power unit (2, 3) configured to charge the battery system (paragraph 0021, 0025) when the power level of the battery system is equal to or below a first selected power level (below the control lower limit value, paragraph 0028).

However, Chopko teaches a refrigerated cargo space (402); a refrigeration unit (410a, 410b) in operative association with the refrigerated cargo space (paragraph 0045), the refrigeration unit providing conditioned air to the refrigerated cargo space (paragraph 0045) to provide a desired cooling within a cargo space or other area.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Masakazu to include a refrigerated cargo space; a refrigeration unit in operative association with the refrigerated cargo space, the refrigeration unit providing conditioned air to the refrigerated cargo space in view of the teachings of Chopko to provide a desired cooling within a cargo space or other area. 
The combined teachings teach the invention as described above but fail to explicitly teach a housing, the refrigeration unit and the battery system being located in the housing, a container located outside the housing, the auxiliary power unit located in the container.
However, Schumacher teaches a housing (111), the refrigeration unit (refrigeration circuit, paragraph 0026) and the battery system (112 includes a battery, paragraph 0022) being located in the housing (Fig. 1) to efficiently cool the trailer unit. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a housing, the refrigeration 
The combined teachings teach the invention as described above but fail to explicitly teach a container located outside the housing, the auxiliary power unit located in the container.
However, Koelsch teaches a container (31) located outside the housing, the auxiliary power unit located in the container (31 charges the battery) to be installed flush with the roof to prevent additional drag.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a container located outside the housing, the auxiliary power unit located in the container in view of the teachings of Koelsch to be installed flush with the roof to prevent additional drag.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach the auxiliary power unit further comprises: an electric generation device (3 of Masakazu); and an engine (2 of Masakazu) for driving the electric generation device, wherein the electric generation device is configured to generate electricity to charge the battery system when driven by the engine (paragraph 0028 of Masakazu).

Regarding claim 3, the combined teachings teach the auxiliary power unit is located in a container removably connected to the refrigerated cargo space (318 of Chopko, paragraph 0037-0039).
Regarding claim 4, the combined teachings teach the auxiliary power unit is configured to charge the battery system when the refrigeration unit is turned off (paragraph 0003 of Masakazu).
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, the combined teachings teach the refrigeration unit is configured to turn off when a temperature within the refrigerated cargo space is less than or equal to a set-point temperature (reduced refrigeration load, paragraph 0003 of Masakazu).
Regarding claim 9, the combined teachings teach the refrigeration unit is configured to turn on when a temperature within the refrigerated cargo space is less greater than or equal to a restart temperature (one of ordinary skill in the art would recognize the refrigeration system of Masakazu would turn on and off based on temperature to efficiently maintain cooling).
Regarding claim 11, the combined teachings teach the battery system is configured to power the refrigeration unit until a power level (below control limit, paragraph 0028 of Masakazu) of the battery system is equal to or below the first selected power level (paragraph 0025-0029 of Masakazu).
Regarding claims 12-16, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 22, the combined teachings teach the housing is connected to a front wall of the refrigerated transport truck trailer (Fig. 1 of Schumacher).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masakazu (EP 2689944) in view of Chopko et al (US 20180319245), Schumacher et al (US 20180320956) and Koelsch (US 20160129753)and in further view of Katoh et al (US 20140318170).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach the auxiliary power unit further comprises a refrigeration circuit configured to provide cooling to the battery system.
However, Katoh teaches a refrigeration circuit (2) configured to provide cooling to the battery system (HS, paragraph 0097) to provide a desired cooling to the battery. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a refrigeration circuit configured to provide cooling to the battery system in view of the teachings of Katoh to provide a desired cooling to the battery. 
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masakazu (EP 2689944) in view of Chopko et al (US 20180319245), Schumacher et al (US 20180320956) and Koelsch (US 20160129753) and in further view of Menard et al (US 20180111441).
Regarding claim 17, the combined teachings teach all the limitations of claim 17 (see rejection of claim 1) except a controller comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations.
However, Menard teaches a controller (60, corresponds to controller 12 of Masakazu) comprising: a processor (microprocessor, paragraph 0034); a memory (memory, paragraph 0034) comprising computer-executable instructions (paragraph 0034) that, when executed by the processor, cause the processor to perform operations (paragraph 0034) to efficiently control the operations of the refrigeration system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a controller comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations in view of the teachings of Menard to efficiently control the operations of the refrigeration system.
Regarding claim 18, the combined teachings teach all the limitations of claim 17 (see rejection of claim 2).
Regarding claim 19, the combined teachings teach all the limitations of claim 17 (see rejection of claim 4).
Regarding claim 20, the combined teachings teach all the limitations of claim 17 (see rejection of claim 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21 and 22, the subject matter which is considered to distinguish from the closest prior art of record, Koelsch (US 20160129753). The prior art of record teaches rotating a container connected to a refrigerated transport truck trailer (Fig. 4) in contrast to the claimed features of the container is connected to a bottom of a refrigerated transport truck trailer and the container is releasably connected to a bottom of a refrigerated transport truck trailer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763